NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
WILSON CASTROVERDE,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2012-3012
Petition for review of the Merit Systems Protecti0n
B0ard in case no. SF08311G1038-I-1.
ON MOTION
0 R D E R
Wils0n Castroverde moves for leave to proceed in forma
p3.l.1p€1’1S.
Upon consideration thereof
IT ls OR:oERED THAT:
The motion is granted

cA_sTRovERoE v. oPM 2
FOR THE COURT
QCT 2 7 2011 /S/ Jan H0rba1y
Date J an H0rba1y
Clerk
cc: Wi1son Castroverde
Jearme E. Davidson, Esq. F"_Ep
U.S. C0\|RT 0F APPEAI.S FDR
32 1 THE FEDERAL C|RCUlT
0CT 2 7 2011
.|AN HDRBALY
CI.ERK